Citation Nr: 1638695	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for osteomyelitis, bilateral feet, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus, type II. 

5.  Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequent jurisdiction over this claim has been transferred to the Wilmington, Delaware RO.

The Board remanded the claims in February 2015 and requested an opinion by a specialist in April 2016.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran originally submitted a claim for cataracts secondary to diabetes.  As will be discussed below, the Veteran has a current diagnosis of diabetic retinopathy that has been attributed to his service-connected diabetes.  The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was incurred in service. 

2.  Peripheral neuropathy is secondary to service connected diabetes. 

3.  Osteomyelitis, bilateral feet is secondary to service connected diabetes. 

4.  A kidney condition is secondary to service connected diabetes. 

5.  Diabetic retinopathy is secondary to service connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

3.  The criteria for service connection for osteomyelitis, bilateral feet, to include as secondary to diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

4.  The criteria for service connection for a kidney condition, to include as secondary to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).

5.  The criteria for service connection for an eye condition, to include as secondary to diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2015).  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran asserts entitlement to service connection for the following disabilities: diabetes mellitus, type II; peripheral neuropathy; osteomyelitis, bilateral feet; a kidney condition; and an eye condition. 

Service treatment records reveal that during service the Veteran repeatedly showed elevated glucose levels.  For instance, in August 1986 the Veteran's glucose-fasting level was 115.  In October 1987, the level had increased to 133.  The Veteran was diagnosed with diabetes in 1993, when he presented to his primary care physician with complaints of polyuria, polydysia, generalized weakness and fatigue.  He had slight numbness and tingling in his hands and feet.  He was having nocturia and craving for sweets.  He had lost weight despite good oral intake.

An April 2015 statement by the Veteran's private foot and ankle specialist opined that the Veteran has "profound neuropathy secondary to his diabetes.  Over the years he has suffered from many bouts of infections, ulcerations, and osteomyelitis resulting in multiple surgeries and amputations of toes on both of his feet."

The Veteran was provided examinations in April 2015 to assess his claimed diabetes and secondary conditions.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of diabetes during service, and that diabetes was therefore not related to service.  The examiner cited abnormal glucose levels in 1986 and 1987, but did not discuss evidence showing that the Veteran had elevated glucose levels prior to 1986.

The April 2015 examiner rendered a diagnosis of diabetic neuropathy in both lower extremities.  The examiner noted that the Veteran has diabetic nephropathy and renal involvement in diabetes mellitus, manifested by renal dysfunction.  The examiner opined that, "the conditions of peripheral neuropathy and nephropathy are more likely due to his current diagnosis of diabetes."  The examiner also opined that diabetes has caused erectile dysfunction and osteomyelitis of the feet.  Regarding his eye condition, the examiner diagnosed diabetic retinopathy, and opined that "the Veteran's current ocular issues and vision loss are directly related to his diabetes mellitus."

Because the April 2015 VA examination did not discuss all the relevant evidence of record, including evidence showing that the Veteran had elevated glucose levels prior to 1986, the Board requested a medical expert opinion in April 2016.  In the June 2016 opinion, the medical examiner explained that the standard for rendering a diagnosis has changed since the Veteran was in active duty service.  Noting the Veteran's elevated glucose levels and multiple referrals to nutrition for the purpose of weight loss, the examiner opined, "he was not given a diagnosis of diabetes at the time because he did not meet the criteria for diagnosis per the standard of care at that time.  However, in retrospect, it is clear that the patient did have mild diabetes during his active service...  Thus, based on our current understanding of diabetes mellitus and current guidelines, the patient is at least as likely as not to have had type 2 diabetes during his active service."  

The Board finds the June 2016 medical opinion to be highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the April 2015 VA examiner opined that diabetes was not incurred in service, that examiner did not discuss relevant evidence that directly contradicted the opinion.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted, the April 2015 VA examination related the peripheral neuropathy, osteomyelitis of the bilateral feet, a kidney condition, and diabetic retinopathy to diabetes.  There is no contradictory medical evidence.  As the Board has granted service connection for diabetes, the Board finds that service connection for peripheral neuropathy, osteomyelitis of the bilateral feet, a kidney condition, and diabetic retinopathy, secondary to diabetes is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II is granted. 

Service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II is granted. 

Service connection for osteomyelitis, bilateral feet, to include as secondary to diabetes mellitus, type II is granted. 

Service connection for a kidney condition, to include as secondary to diabetes mellitus, type II is granted. 

Service connection for an eye condition, to include as secondary to diabetes mellitus, type II is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


